Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Case No. 1:20-cv-00552-CMA-NRN

   CURTIS PARK GROUP, LLC,

   Plaintiff,

   v.

   ALLIED WORLD SPECIALTY INSURANCE COMPANY,

   Defendant.

                      ORDER ON PLAINTIFF’S EMERGENCY MOTION
                          FOR PROTECTIVE ORDER (Dkt. #25)


   N. REID NEUREITER
   United States Magistrate Judge

           This matter comes before the Court on Plaintiff Curtis Park Group’s (“Curtis

   Park”) Emergency Motion for Protective Order, filed July 8, 2020. Dkt. #25. I held a

   Telephonic Discovery Hearing on the issue on July 10, 2020. Dkt. #28.

           Recognizing the factual and legal complexity of the dispute, I allowed further

   briefing by the Parties. See Dkt. #29 (Curtis Park’s Brief Regarding Privilege and Waiver

   in Support of its Emergency Motion for Protective Order); Dkt. #33 (Allied World

   Specialty Insurance Company’s (“Allied World”) Brief in Response to Curtis Park’s Brief

   Regarding Privilege and Waiver in Support of its Emergency Motion for Protective

   Order); and Dkt. #34 (Curtis Park’s Reply Brief Regarding Privilege and Waiver in

   Further Support of its Emergency Motion for Protective Order). I denied Defendant

   Allied World’s Motion for Leave to File a Sur-Reply for failure to adequately confer with

   opposing counsel. See Dkt. #42. I heard post-briefing argument from the Parties on
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 2 of 16




   August 27, 2020. Now, being fully informed and for the reasons discussed below, it is

   hereby ORDERED that the Motion is GRANTED IN PART AND DENIED IN PART.

          Factual Background

          This is an insurance coverage case arising from a Builders’ Risk insurance policy

   covering construction of a condominium project. The condominium project had a

   concrete slab that experienced deflection and cracking. The discovery dispute arises

   from reports and documents created by consultants retained by Curtis Park and its

   concrete subcontractor to determine the cause of cracks and deflections in the concrete

   slab and make recommendations for a potential fix. Depending on the cause of the

   problem, the costs associated with correcting the defect may or may not be covered by

   the builders’ risk insurance policy issued by Allied World.

          There are three categories of documents at issue. First is the “Harris Report,” a

   document issued on March 7, 2018 from J.R. Harris & Company, a structural

   engineering firm, to Mr. Patrick Casey of the Fox Rothschild law firm. See Dkt. #31

   (submitted for in camera review). Second is the so-called “Basham Letter,” a letter

   written on May 17, 2018 to Mr. Todd Hensley, Project Manager at All-Phase Concrete

   Construction, from Kim Basham, Professional Engineer with KB Engineering. See Dkt.

   #30 (submitted for in camera review). The Basham Letter recites some preliminary

   findings regarding Mr. Basham’s investigation of the cause of the slab cracking. The

   final set of documents at issue are the underlying files, documents, and communications

   of the J.R. Harris & Company firm that Allied World has subpoenaed. These underlying

   files were presumably used by Dr. Harris to create the Harris Report. I have reviewed in

   camera both the Harris Report and the Basham Letter.



                                                2
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 3 of 16




          Based on affidavits and representations of the Parties, the Court gleans the

   following about these documents and the dispute.

          In late December 2017, unexpected deflection was discovered in the concrete

   decks above the parking garage of the construction project. Curtis Park and its

   contractor, Milender White Residential (“MW”), investigated the property damage to

   determine a fix. Those two reserved rights against each other and conducted

   preliminary investigations and repairs.

          In the spring of 2018, Curtis Park’s outside counsel with Fox Rothschild, Mr.

   Patrick Casey, retained Dr. James R. Harris as a consulting engineer to analyze the

   damage to the project. At the time of the retention, Curtis Park says it was anticipating

   litigation and Mr. Casey requested that Dr. Harris serve as a consultant to preliminarily

   opine on potential causes for the damage at the project. Dr. Harris produced the Harris

   Report reflecting his preliminary investigation, and delivered it to Mr. Casey. Mr. Casey

   says the Harris Report was confidential work product and was intended to be kept

   confidential in order for Mr. Casey to provide legal assistance to Curtis Park. But, on its

   face, there is nothing to indicate that the Harris report was intended to be confidential or

   was to be limited in its circulation. The document does not have any “confidential”

   notation, does not say it is either “privileged” or “work product,” nor suggest that it would

   be inappropriate to distribute to anyone other than counsel.

          Around the same time, the project’s concrete subcontractor, All-Phase Concrete

   Construction, Inc. (“All-Phase”), retained Kim Basham of K.B. Engineering as a

   structural engineering consultant to analyze observed deflection and resulting damage

   to the project. All-Phase and MW were working together to address the deflection



                                                 3
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 4 of 16




   problem under a reservation of rights, purportedly with the hope of avoiding litigation.

   All-Phase and MW executed a settlement agreement in March of 2018 to allow All-

   Phase and MW to work together to address the deflection problem under a full

   reservation of rights.

          All-Phase’s lawyer has submitted an affidavit saying that Mr. Basham was

   retained in anticipation of litigation and was serving as a consultant to investigate and

   opine on potential causes for the damage. Notably, All-Phase’s lawyer in his affidavit

   does not say that he retained Mr. Basham, only that Mr. Basham “was retained on

   behalf of All-Phase.” Dkt. #29-4 at 3. On May 17, 2018, Mr. Bashman prepared a letter

   outlining his preliminary engineering findings regarding his investigation and analysis

   (the Basham Letter). According to All-Phase’s lawyer, the Basham Letter “was intended

   to be kept confidential and was prepared in connection with legal advice and assistance

   to All-Phase.” According to All-Phase’s counsel, to the extent that the Basham Letter

   was shared with other members of the design and construction teams for the project, it

   was done so under the auspices of a proposed settlement agreement. The Basham

   Letter was supplemented following a July 2018 meeting that Mr. Basham attended at

   the project site. All-Phase’s lawyer, John Zakham, says that the later version of the

   Basham Letter was similarly intended to be kept confidential and was prepared in

   connection with legal advice and assistance to All Phase. It, too, was purportedly

   shared with other members of the design and construction teams “under the auspices”

   of the proposed settlement.

          Like the Harris Report, there is nothing on the face of the Basham Letter to

   suggest that it was work product, was intended to be confidential, or that its distribution



                                                4
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 5 of 16




   is to be limited in any way. There is nothing on the document itself suggesting that it

   was created or provided to other members of the design and construction teams in the

   context of settlement negotiations. In addition, the Basham Letter was written directly to

   the Project Manager at All-Phase, not to any attorney. The evidence indicates that All

   Phase hired Mr. Basham directly and that he was not hired by counsel.

          Sometime after the receipt of the March 7, 2018 Harris Report, the document

   was shared with MW. Mr. Jason Miller of Curtis Park submitted an initial affidavit

   swearing that “per Curtis Park’s request, Mr. Casey [the lawyer] shared the Harris

   Report with Darren Hinton with MW as part of ongoing settlement communications that

   were intended to be kept confidential and result in an informal resolution.” Dkt. #29-1 at

   4, ¶ 9. But the documentation tells a different story. It was Curtis Park’s Mr. Miller who

   wrote a March 13, 2018 letter to MW enclosing the Harris Report. There is nothing in

   the cover letter that suggests the Report is confidential and should be limited in

   distribution. There is nothing indicating the Harris Report is being shared in the context

   of settlement or Rule 408 discussions and would not be admissible at trial. See Dkt.

   #33-7 at 4. Instead, the Harris Report was being provided in connection with Curtis

   Park’s expectation that MW was “to fix all deficiencies and cover all associated costs.”

   Id. Mr. Miller later did submit a supplemental affidavit correcting the misimpression that

   the Harris Report was delivered to MW by counsel. See Dkt. #34-1. But that

   supplemental affidavit supports the conclusion that the Harris Report was not delivered

   to MW in connection with settlement discussions, but instead was part of Curtis Park

   “putting MW on notice of the parties’ contractual obligations to each other regarding the

   Project.” Id. at 4, ¶ 10. This is a business communication pure and simple—putting the



                                                5
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 6 of 16




   other party on notice of problems with the project and asking for resolution of those

   problems.

          In late March 2018, Curtis Park, in consultation with MW submitted the Builders’

   Risk insurance claim to Allied World. That claim is the subject of this lawsuit.

          On July 9, 2018, there was an “all-hands” meeting at the job site with

   representatives of Curtis Park, MW, the architect, and other subcontractors, as well as

   their respective expert consultants. Parties and representatives involved included Curtis

   Park, MW, Tres Birds (the architect), All-Phase (concrete contractor), KL&A (structural

   engineer), Harris Rebar (sub-subcontractor). A sign-in sheet for this meeting (Dkt. #33-

   8) is titled “S. Park Deflection Meeting” and lists twenty-one different participants.

   Additional listed participants include representatives of Vertex Engineering and

   Cassaquillo Associates. (None of the briefing explains who Cassaquillo Associates is.)

   Dr. Harris and Mr. Basham were also present.

          Mr. Miller says in his supplemental affidavit that it was his understanding “this

   meeting was being held as protected settlement communications to encourage all

   parties and their engineering consultants to discuss deflection-related issues candidly

   and openly in the interests of the Project.” Dkt. #31-4 at 5, ¶ 14. But contrary to Mr.

   Miller’s claimed “understanding” of the nature of the meeting, there is no

   contemporaneous written documentation that this meeting was held under the auspices

   of Rule 408, was held in the context of settlement discussions, or was intended to

   remain confidential. There were no lawyers present. The sign-in sheet says nothing

   about the meeting being confidential or privileged in any way.




                                                 6
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 7 of 16




             Both Dr. Harris and Mr. Basham presented their findings—as outlined in the

   Harris Report and the Basham Letter, respectively—to the assembled crowd of project

   managers, subcontractors, and consultants. At this July 9, 2018 meeting, the structural

   engineering company KL&A received a copy of the Harris Report and the Basham

   Letter.

             On January 11, 2019, Curtis Park, in coordination with MW, submitted a

   “Introduction to Claim” document to Allied World describing “the background and details

   of the Claim and loss, along with supporting cost and other documentation.” See Dkt.

   #33-9. The document makes specific reference to the Harris Report findings:

             CPG’s consultant, Jim Harris of Harris Engineering, identified the cause of
             the problem as being the chair supports or ‘standees’ used to hold the
             upper mat of rebar in position for the concrete pour. Based on his review
             of the GPR results, Mr. Harris concluded the most likely cause of the drop
             in vertical rebar position is tipping of the standees. He further indicated the
             workmen placing the concrete would likely not notice the drop in elevation
             of the upper rebar mat.

   Id. at 12.

             Mr. Darren Hinton, a manager with MW, also had forwarded a copy of the Harris

   Report on to IMA Inc. (“IMA”), which was acting as MW’s representative regarding a

   claim submission to MW’s own insurer. See Dkt. #34-2 at 4, ¶ 12.

             How were the disputed documents produced?

             It appears that All-Phase, too, had submitted the Basham Letter to IMA in

   connection with its All-Phase’s own claim. The All-Phase claim submission documents

   (including the Basham Letter) were produced to the Parties in this litigation by IMA in

   response to a subpoena issued by Allied World. Neither IMA nor All-Phase have

   asserted any claim of privilege or confidentiality in connection with these documents.



                                                    7
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 8 of 16




          On May 21, 2020, Allied World issued a third-party subpoena for documents to

   KL&A. See Dkt. #28-2 at 27. Documents requested included:

          [KLA’s] complete physical file and electronically stored information
          concerning your involvement with the Parties and/or the Project, including
          but not limited to all documents, correspondence, electronic mail, logs,
          notes, facsimiles, photographs, audio and/or video recordings, plans,
          drawings, specifications, submittals, requests for information, change
          orders, invoices, investigations, reports, consultants, experts, adjusters,
          bids, invoices, contracts, agreements, policies of insurance and all other
          written and electronic information and materials of any nature regarding
          the above-refenced parties and Project.

   Dkt. #28-2 at 30. Also requested were “Any and all results, notes, photographs,

   observations, correspondence or reports, maintained in physical form or electronically,

   related to any and all actual or potential causes for the excess deflection of the elevated

   concrete deck at the Project.” Id. at 31. Consistent with the subpoena request, KL&A’s

   production in response included the Harris Report and Basham Letter.

          On June 17, 2020, Curtis Park received KL&A’s production in response to Allied

   World’s subpoena. After reviewing these files, Curtis Park’s counsel saw that KL&A had

   produced the Harris Report and Basham Letter that KL&A had obtained during the July

   9, 2018 “all-hands” meeting. Curtis Park then sought protection from any further

   disclosures by serving Allied World with a clawback letter on July 2, 2020 (see Dkt. #28-

   6) and filing the subject emergency motion for a protective order to prevent any other

   third party from producing similar documents, which Curtis Park maintains were

   exchanged through “settlement meetings.” See Dkt. #25.

          Legal Standard

          The proper scope of discovery is “any nonprivileged matter that is relevant to any

   party’s claim or defense and proportional to the needs of the case . . . .” Fed. R. Civ. P.

   26(b)(1). Federal courts have held that the scope of discovery under Rule 26 is broad.

                                                8
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 9 of 16




   See Gomez v. Martin Marietta Corp., 50 F.3d 1511, 1520 (10th Cir.1995); Sanchez v.

   Matta, 229 F.R.D. 649, 654 (D.N.M. 2004) (“The federal courts have held that the scope

   of discovery should be broadly and liberally construed to achieve full disclosure of all

   potentially relevant information.”). The federal discovery rules reflect the courts’ and

   Congress’ recognition that “[m]utual knowledge of all the relevant facts gathered by both

   parties is essential to proper litigation.” Hickman v. Taylor, 329 U.S. 495, 507 (1947). As

   a result of this policy, subject to proportionality limitations, Rule 26 “contemplates

   discovery into any matter that bears on or that reasonably could lead to other matter

   that could bear on any issue that is or may be raised in a case.” Anaya v. CBS Broad.,

   Inc., 251 F.R.D. 645, 649–650 (D.N.M. 2007).

          Federal district courts have broad discretion over discovery. The trial court has

   discretion to grant a protective order pursuant to Rule 26(c) of the Federal Rules of Civil

   Procedure. Thomas v. Int’l Bus. Machines, 48 F.3d 478, 482 (10th Cir.1995). Rule 26(c)

   provides that, upon a showing of good cause, a court may “issue an order to protect a

   party or person from annoyance, embarrassment, oppression, or undue burden or

   expense,” which order may include forbidding disclosure or discovery. Fed. R. Civ. P.

   26(c)(1)(A). Accord Miller v. Regents of the Univ. of Colo., 188 F.3d 518, 1999 WL

   506520, at *12 (10th Cir.1999) (unpublished table decision) (reasoning that “[t]he district

   court is in the best position to weigh these variables and determine the appropriate

   limits because, unlike an appellate court, the district court has the ability to view

   firsthand the progression of the case, the litigants, and the impact of discovery on

   parties and nonparties”).

          Relevance



                                                 9
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 10 of 16




          All of the documents at issue in Curtis Park’s Emergency Motion for Protective

   Order are obviously relevant. Two expert engineers performed analyses to determine

   the cause of the deflection of the concrete slab and discuss potential fixes. The cause of

   the deflection is at the heart of this insurance dispute. The relevance of these

   documents is beyond dispute. See Fed. R. Evid. 401 (evidence is relevant if it has any

   tendency to make a fact more or less probable than it would be without the evidence

   and the fact is of consequence in determining the action).

          Curtis Park claims the documents are not relevant based on Schultz v. GEICO

   Casualty Company, 429 P.3d 844 (Colo. 2018). In that insurance bad faith case against

   an automobile insurer, the Colorado Supreme Court determined that it would not be

   appropriate for an insurance company to demand during discovery an independent

   medical examination (“IME”) after it had already decided to pay full policy limits. The

   Colorado Supreme Court there ruled that in defending against a claim of bad faith, an

   insurer may present only information that it considered at the time it made the decision

   to delay or deny the claim. The insurer in that case had ultimately offered the plaintiff

   her full $25,000 policy limit without first asking her to undergo an IME. Id. at 846.

   However, once the plaintiff filed suit against the insurer for bad faith breach of an

   insurance contract and unreasonable delay in the payment of covered benefits, the

   insurer requested that she undergo an IME. Id. The supreme court held that this was

   improper because the evaluation would not develop any new evidence “pertinent to the

   question of what [the insurer] knew when it made its coverage decision in the case.” Id.

   at 849.




                                                10
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 11 of 16




          This case, by contrast, is not just about bad faith, but also about whether there is

   any coverage at all based on the cause of the deflection. In Schultz, the insurer had

   paid full policy limits, so the issue of coverage was no longer in play. Here, evidence as

   to the cause of the deflection (even evidence acquired after Allied World made its

   decision) is still relevant to the underlying question as to whether there is coverage for

   this loss under the policy. Therefore, I do not find the Schultz case applicable under

   these circumstances.

          Claimed Privileges

          Curtis Park claims that the disputed documents fall under the attorney-client and

   work product privileges. The claim that the documents are attorney-client is based on

   the assertion that Curtis Park, through outside counsel, retained Dr. Harris as a

   consulting expert to preliminarily opine on the cause of the project’s property damage.

   Curtis Park makes the same argument with respect to All Phase and its retention of Mr.

   Basham.

          Even if the documents are not covered by attorney-client privilege, Curtis Park

   also insists that they are protected by the attorney work-product doctrine because Dr.

   Harris was hired by counsel to conduct an investigation to assist counsel in anticipation

   of litigation. Curtis Park again makes the same arguments on behalf of All-Phase and

   the preparation of the Basham Letter.

          The party asserting the work-product protection has the burden of demonstrating

   that it applies and that it has not been waived. See Kovacs v. Hershey Co., No. 04–cv–

   01881, 2006 WL 2781591, at *10 (D. Colo. Sept. 26, 2006).




                                                11
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 12 of 16




          For the work-product doctrine to apply, the asserting party must show that the

   documents or materials were prepared in anticipation of litigation by or for a party or that

   party’s representative. See Fed. R. Civ. P. 26(b)(3). Litigation need not necessarily be

   imminent as long as the primary motivating purpose behind the creation of the

   document was to aid in possible future litigation. Fox v. Cal. Sierra Fin. Servs., 120

   F.R.D. 520, 524 (N.D. Cal. 1988) (“There is no requirement that the litigation have

   already commenced in order for the work-product doctrine to be operative, however,

   there must be more than a remote possibility of litigation.”). If the party asserting the

   work-product protection establishes entitlement to the protection, Rule 26(b)(3) allows

   production of attorney work-product materials “only upon a showing that the party

   seeking discovery has substantial need of the materials in the preparation of the party’s

   case and that the party is unable without undue hardship to obtain the substantial

   equivalent of the materials by other means.” Fed. R. Civ. P. 26(b)(3). The Tenth Circuit

   explained that “[w]ork product can be opinion work product, which some courts have

   held to be absolutely privileged, or non-opinion work product, i.e., fact work product,

   which may be discoverable under appropriate circumstances.” In re Qwest Commuc’ns

   Int’l Inc., 450 F.3d 1179. 1186 (10th Cir. 2006).

          Curtis Park via its affidavits and briefs also attempts to characterize all the

   communications between the various parties referring to the Harris Report or Basham

   Letter as “settlement communications.” Curtis Park characterizes all the meetings

   between the participants (the owner, the contractors, the sub-contractors and their

   various consultants) to address the obvious problem in the slab construction as

   “settlement” meetings. But there is nothing in the record presented to me that



                                                12
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 13 of 16




   contemporaneously formalizes these meetings as settlement or compromise

   meetings—no e-mail notations, no lawyers making pronouncements before the meeting

   that what was being discussed was intended as settlement communications or, using

   the language of Rule 408, that the meetings were “compromise negotiations.” There

   was no formal announcement in advance of the meetings that none of the information

   exchanged for statements made were ever to be used at trial. None of the written

   communications, including the letter conveying the Harris Report or the Basham Letter

   indicate that they were sent for the purpose of compromise or settlement. At

   construction sites, there may frequently be meetings about problems in a project where

   an issue is identified, blame is placed, and responsibility is taken. For such business

   meetings and the communications made during such meetings to receive the formal

   protection under Rule 408 as “statements made during compromise negotiations,” there

   needs to be more contemporary evidence of intent than has been presented here.

   Therefore, I do not find that Curtis Park has met its burden of proving that these

   communications are settlement communications governed by Rule 408 of the Federal

   Rules of Evidence. Instead, they were at most “simply business communications” made

   before discussions had “crystallized to the point of threatened litigation.” See Big O Tire

   Dealers, Inc. v. Goodyear Tire & Rubber Co., 561 F.2d 1365, 1373 (10th Cir. 1977).

          And, even if these communications were covered by Rule 408, it does not mean

   they would not be discoverable. Rule 408 is a rule of admissibility, barring the use of

   statements made during compromise negotiations to prove the validity or value of any

   disputed claim or amount or to impeach by prior inconsistent statement or contradiction.

   But the rule has exceptions allowing the court to admit the disputed evidence for other



                                               13
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 14 of 16




   purposes. See Fed. R. Evid. 408(b) (creating exceptions for use of such compromise

   negotiation evidence for negating a contention of undue delay, or proving a witness’s

   bias or prejudice). Thus, I do not find that there is a basis for preventing the discovery of

   this information as statements made during compromise negotiations.

          Any privilege, if it ever existed, has been waived.

          Rather than getting into the intricacies of attorney-client privilege and attorney

   work product, I conclude that Curtis Park has not done the minimum necessary to

   maintain the privilege associated with these documents, to the extent such privileges

   attached to the documents to begin with. “[T]he confidentiality of communications

   covered by the privilege must be jealously guarded by the holder of the privilege lest it

   be waived. The courts will grant no greater protection to those who assert the privilege

   than their own precautions warrant.” United States v. Ryans, 903 F.2d 731, 741 n.13

   (10th Cir. 1990) (citation omitted).

          Here, while Dr. Harris may initially have been hired by counsel with the intention

   that he engage in a confidential work product assessment of the cause of the deflection

   and a potential fix, Curtis Park took no meaningful steps to ensure the confidentiality of

   this analysis. Twenty-one people from numerous entities involved in the construction

   project attended the July 9, 2018 meeting where these the conclusions of the Harris

   Report and the Basham Letter were discussed. The documents appear to have been

   widely circulated. There was no contemporaneous documentation that this meeting and

   associated discussions were privileged, were for purposes of settlement, or were

   otherwise confidential and should not be shared. The documents and the conclusions

   were widely shared among the many participants in the various meetings and their



                                                14
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 15 of 16




   insurers. See Dkt. #33-7 (e-mail string showing that Harris Report was sent by e-mail

   from Harris Rebar to IMA, and from All-Phase to KB Engineering and GES Tech,

   without any reference to confidentiality). It makes little sense that Allied World should be

   prevented from seeing these same documents. Curtis Park’s entire Reply Brief (with the

   associated affidavits) reads as if it were an ex post attempt to justify the confidentiality

   of documents that nobody bothered to ensure would remain privileged and confidential

   in the first instance.

          Therefore, I do not find that this is a case of inadvertent disclosure within the

   meaning of Fed. R. Evid. 502(b). The disclosures here were not “inadvertent.” They

   were intentional disclosures made to numerous participants in the construction project

   seeking to identify the cause of the deflection and find a fix. These were business

   meetings. Thus, the inclusion of the Harris Report and the Basham Letter in response to

   a valid subpoena by Allied World was similarly not inadvertent—it was an appropriate

   response by third parties to a valid subpoena. The fact that the third parties who were in

   possession of the documents (which were not labeled as “confidential” or limited in

   distribution) produced them without objection is further evidence that Curtis Park had

   not “taken reasonable steps to prevent disclosure.” See Fed. R. Evid. 502(b)(2). Indeed,

   there is no evidence that Curtis Park had taken any steps, reasonable or not, to prevent

   disclosure or distribution of these documents.

          Curtis Park also made specific mention of the Harris Report conclusions in its

   claim summary presented to Allied World. I do find that by referring to parts of the Harris

   Report or its contents and referring to Dr. Harris’ analysis in materials provided to the




                                                 15
Case 1:20-cv-00552-CMA-NRN Document 46 Filed 09/09/20 USDC Colorado Page 16 of 16




   insurer, Curtis Park has implicitly waived any claim of work product privilege to that

   document.

            There has been no waiver of Dr. Harris’ underlying notes and materials.

            In contrast, with respect to Dr. Harris’s underlying notes and other materials, I do

   not find that Curtis Park has waived the work product privilege with respect to that

   material. Dr. Harris has not been identified as a testifying witness. There is no evidence

   that the underlying notes and other analyses that went into the creation of the Harris

   Report has been distributed or shared with third parties. For that reason, I do find that

   Curtis Park’s assertion of the work product privilege with respect to the Dr. Harris’s

   underlying notes and materials is valid. Unless and until Dr. Harris is named as a

   witness, those materials should be protected from disclosure.

            Conclusion

            Plaintiff Curtis Park’s Emergency Motion for Protective Order (Dkt. #25) is

   GRANTED with respect to the underlying Harris notes and material used to create the

   Harris Report, because that material has been maintained as confidential and not

   shared with any third parties; and DENIED with respect to the Harris Report itself and

   the Basham Letter.

   Dated:          September 9, 2020
                   Denver, Colorado                   N. Reid. Neureiter
                                                      United States Magistrate Judge




                                                 16
